Citation Nr: 0100322	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans' Affairs (VA) Medical & Regional 
Office Center (M&ROC) in Fort Harrison, Montana.

This matter was previously before the Board in August 1998 
and April 2000, at which times it was remanded for additional 
development.

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA examination associated with his TDIU claim.


CONCLUSION OF LAW

The veteran's claim of entitlement to a TDIU is denied as a 
matter of law.  38 C.F.R. § 3.655 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(g) 
(1999).

Factual Background and Analysis

The record reflects the veteran failed to report for two VA 
examinations scheduled in July 2000.  Further, the record 
indicates that the letter notifying the veteran of the 
scheduled examinations was sent in July 2000.

In September 2000 the M&ROC issued a supplemental statement 
of the case wherein it stipulated the provisions of 38 C.F.R. 
§ 3.655, which provided notice to the veteran of the 
consequences of failure to report for a medical examination 
in the absence of enumerated good causes. 

Given the presumption of regularity in the mailing of VA 
examination scheduling notices, and the supplemental 
statement of the case with no return of any M&ROC 
correspondence as undeliverable, and considering the fact 
that the veteran has never contacted the M&ROC to give 
adequate reasons for not reporting for the examinations, the 
Board is satisfied that the veteran failed to report to the 
scheduled examinations without good cause.  See 38 C.F.R. 
§ 3.655.  

The Board previously remanded the case for the purpose of 
affording the veteran comprehensive examinations for his 
service-connected disabilities in order that his TDIU claim 
could be properly considered.  As noted above, he failed to 
report for the scheduled examinations.

Therefore, the Board finds the veteran's TDIU claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

